DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/624,796, filed on 19 December, 2019 in which claims 1 to 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 19 December, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 23 September, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0041915 (Park) and Applicant’s Admitted Prior Art (AAPA). 
Regarding claim 1 Park teaches at Figure 3,
a flexible substrate, 100 [0036]; 
a buffer layer, 110 [0054], disposed on a surface of a side of the flexible substrate, as shown; 
a combination insulation layer, 130/131/132 [0056], disposed on a surface of a side of the buffer layer, as shown, away from the flexible substrate, as shown; 

    PNG
    media_image1.png
    652
    847
    media_image1.png
    Greyscale
a recess, OP [0071], defined through the combination insulation layer, 130, as shown, and the buffer layer, 110, as shown; 
an organic insulation layer, 160 [0047], filled in the recess, as shown, and bonded to a surface of a side of the combination insulation layer, as annotated, away from the flexible substrate, as shown; and 
a first wire changing layer, 230 [0047], disposed on a surface of a side of the organic insulation layer, away from the flexible substrate, as shown, and extending to the surface of the side of the combination insulation layer away from the flexible substrate, as shown.
Park does not teach a recess, recessed in the surface of the side of the flexible substrate.
Regarding claim 1, AAPA discloses at annotated Figure 2 and [007], Applicant’s notation in the as filed specification a display panel, comprising: 
a flexible substrate, 1; 

    PNG
    media_image2.png
    603
    869
    media_image2.png
    Greyscale
a buffer layer, 2, disposed on a surface of a side of the flexible substrate, as annotated and shown; 
a combination insulation layer, 3, disposed on a surface of a side of the buffer layer, as annotated, away from the flexible substrate, as shown; 
a recess, 100, defined through the combination insulation layer, 3, and the buffer layer, 2,  and recessed in the surface of the side of the flexible substrate, as shown; 
an organic insulation layer, 4, filled in the recess, as shown, and bonded to a surface of a side of the combination insulation layer, as annotated, away from the flexible substrate, as shown; and 
a first wire changing layer, 5, disposed on a surface of a side of the organic insulation layer, as annotated, away from the flexible substrate, as shown.
AAPA teaches that a suitable recess includes a recess recessed in the surface of the side of the flexible substrate.
Taken as a whole, the prior art is directed to flexible displays.  AAPA teaches that it is known in the art to form a recess in a bending area of a flexible substrate that is recessed in the surface of the flexible substrate.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a recess, recessed in the surface of the side of the flexible substrate, as taught by AAPA, because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, AAPA teaches and suggests an edge line of a side of the organic insulation layer is square waveform, as annotated, saw tooth waveform, triangular waveform, or sinusoidal waveform.  Park teaches and suggests an edge line of a side of the organic insulation layer is square waveform. 
Regarding claim 3 which depends upon claim 1 AAPA teaches and suggests the combination insulation layer comprises: a first insulation layer, as annotated, disposed on the surface of the side of the buffer layer, 2, away from the flexible substrate, as shown; a second insulation layer, as annotated, disposed on a surface of a side of the first insulation layer away from the flexible substrate, as shown; and a combination 
Regarding claim 4 which depends upon claim 3 further AAPA teaches a first through hole, as annotated see also Figure 1 37 [008], defined through the combination dielectric layer, as shown; and a second through hole, as annotated see also Figure 1 at 38 [008], defined through the combination dielectric layer and the second insulation layer, as shown; wherein the first wire changing layer, 5, is connected to the second wiring layer through the first through hole, as shown and described at [008]; wherein the first wire changing layer, 5, is connected to the first wiring layer through the second through hole as described at [008].
Regarding claim 5 which depends upon claim 3, AAPA suggests the combination dielectric layer comprises: a first dielectric layer, as annotated, disposed on the surface of the side of the second insulation layer away from the flexible substrate, as shown; and a second dielectric layer, as annotated, disposed on a surface of a side of the first dielectric layer away from the flexible substrate, as shown; wherein the second wiring layer is disposed in the first dielectric layer, as shown.
Regarding claim 6 which depends upon claim 1 AAPA teaches: a first planarization layer, 6 [007], disposed on a surface of a side of the first wire changing layer away from the flexible substrate, as shown, disposed on the surface of the side of the combination insulation layer away from the flexible substrate, as shown, and 
Regarding claim 8 and referring to the discussion at claim 1, Park discloses a display panel manufacturing method, comprising: 
a flexible substrate providing step providing a flexible substrate, 100 [0036]; 
a buffer layer manufacturing step manufacturing a buffer layer, 110 [0054], on the flexible substrate upper surface, as shown; 
a combination insulation layer manufacturing step manufacturing a combination insulation layer, 130/131/132 [0056], on an upper surface of the buffer layer, as shown; 
a recess manufacturing step manufacturing a recess, OP [0071], wherein the recess is defined through the combination insulation layer and the buffer layer, as shown; 
an organic insulation layer manufacturing step depositing organic material, 160 [0047], in the recess, as shown, and on a portion of an upper surface of the combination insulation layer, as shown, to form an organic insulation layer, as shown; and 
a first wire changing layer manufacturing step manufacturing a first wire changing layer, 230 [0047], on the organic insulation layer, as shown, and a portion of the upper surface of the combination insulation layer, as shown.
Park does not teach a recess manufacturing step manufacturing a recess, wherein the recess is recessed in an upper surface of the flexible substrate.
Referring to the discussion above, AAPA teaches a display panel manufacturing method, comprising: 
a flexible substrate providing step providing a flexible substrate; 
a buffer layer manufacturing step manufacturing a buffer layer on the flexible substrate upper surface; 
a combination insulation layer manufacturing step manufacturing a combination insulation layer on an upper surface of the buffer layer; 
a recess manufacturing step manufacturing a recess, wherein the recess is defined through the combination insulation layer and the buffer layer and is recessed in an upper surface of the flexible substrate; 
an organic insulation layer manufacturing step depositing organic material in the recess and on a portion of an upper surface of the combination insulation layer to form an organic insulation layer; and 
a first wire changing layer manufacturing step manufacturing a first wire changing layer on the organic insulation layer.
Taken as a whole, the prior art is directed to methods of forming flexible displays.  AAPA teaches a suitable recess making step includes a recess which is defined through the combination insulation layer and the buffer layer and is recessed in an upper surface of the flexible substrate.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 8 and referring to the discussion above, AAPA teaches the combination insulation layer manufacturing step comprises: a first insulation layer manufacturing step manufacturing a first insulation layer on an upper surface of the buffer layer; a second insulation layer manufacturing step manufacturing a second insulation layer on an upper surface of the first insulation layer, wherein the first wiring layer is disposed in the second insulation layer; a combination dielectric layer manufacturing step manufacturing a combination dielectric layer on an upper surface of the second insulation layer, wherein the second wiring layer is disposed in the combination dielectric layer; a first through hole manufacturing step manufacturing a first through hole, wherein the first through hole is defined through the combination dielectric layer and is connected to the second wiring layer; and a second through hole manufacturing step manufacturing a second through hole, wherein the second through hole is defined through the combination dielectric layer and the second insulation layer and is connected to the first wiring layer, wherein the first wire changing layer is connected to the second wiring layer through the first through hole; wherein the 
Regarding claim 10 which depends upon claim 8 and referring to the discussion above and the specification at [007-9], AAPA teaches a first planarization layer manufacturing step manufacturing a first planarization layer on the first wire changing layer and the upper surface of the combination insulation layer; a third through hole manufacturing step manufacturing a third through hole, wherein the third through hole is defined through the first planarization layer; a second wire changing layer manufacturing step manufacturing a second wire changing layer on an upper surface of the first planarization layer; and a second planarization layer manufacturing step manufacturing a second planarization layer on an upper surface of the second wire changing layer; wherein the second wire changing layer is connected to the first wire changing layer through the third through hole.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park, AAPA and U.S. 2018/0342707 (Lee). 
Regarding claim 7 which depends upon claim 1, AAPA teaches the flexible substrate comprises multiple layers at Figure 2.
AAPA does not explicitly teach the flexible substrate comprises: a first flexible substrate; a first barrier layer disposed on a surface of a side of the first flexible substrate; a second flexible substrate disposed on a surface of a side of the first barrier layer away from the first flexible substrate; and a second barrier layer disposed on a surface of a side of the second flexible substrate away from the first flexible substrate.

    PNG
    media_image3.png
    573
    794
    media_image3.png
    Greyscale
Lee is directed to flexible substrates.  Lee teaches at Figure 3 and [0079] a flexible substrate comprises, 110: a first flexible substrate, 111; a first barrier layer, 112, disposed on a surface of a side of the first flexible substrate; a second flexible substrate. 113, disposed on a surface of a side of the first barrier layer away from the first flexible substrate; and a second barrier layer, 114, disposed on a surface of a side of the second flexible substrate away from the first flexible substrate.
Taken as a whole, the prior art is directed to flexible displays.  AAPA teaches the flexible display has a multilayered structure.  Lee teaches that a suitable multi-layered structure for a flexible display is a sequential lamination of a flexible substrate, a barrier, a second flexible substrate and a second barrier.  An artisan would appreciate that the two barriers work in unison to mitigate moisture and impurity diffusion through the substrate which would otherwise damage the display device.
Accordingly it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the flexible substrate comprises: a first flexible substrate; a first barrier layer disposed on a surface of a side of the first flexible substrate; a second flexible substrate disposed on a surface KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893